Case 1:19-mj-03990-JFR Document 4 Filed 11/06/19 Page 1BY—, > gre

UNITED STATES CSTR :

ALBUQUER CUS, HE BOO

AO 442 (Rev. 11/11) Arrest Warrant “4 £
—wiens

UNITED STATES DISTRICT COURT Ea

for the MITCHE: 0

 

District of New Mexico

 

 

United States of America
Vv. )
Rodymar LELIS ) Case No. | NA
Year of Birth: 1989 )
)
)
. )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) RODYMAR LELIS >

who is accused of an offense or violation based on the following document filed with the court:

1 Indictment (1 Superseding Indictment 4 Information O Superseding Information i Complaint
C1 Probation Violation Petition C1 Supervised Release Violation Petition Ol Violation Notice © Order of the Court

This offense is briefly described as follows:

Title 18 U.S.C. Section 2252A(a)(5)(B): Possession and/or Access with Intent to View Child Pornography.

Date: 11/06/2019 (pee (Qetrear

Issuing officer’s signature

City and state: Al love wget , N Mw - J Ohn iC bhenhear, USM

Printed name and title

 

 

Return

This warrant was received on (date) _ tf /C/ {4 , and the person was arrested on (date) wis / s/)/%
at (city and state) Esp oOo A We tice:

Date: fe ff q
Arresting officer’s signature

Printed name and title

 

 

 

 

 

 

 
